Birch, J.,
delivered the opinion of the court.
The plaintiff, who is an infant of color, brought a suit for freedom, to which the defendant filed a plea in bar denying all the allegations in her declaration. It appeared on the trial, that on the22d of October, 1833, one William W. Waite, of Baltimore (Maryland) for and in consideration of the sum of one hundred dollars, paid to him by John Hunter, granted, bargained and sold to him, his executors, administrators and assigns, the mother of the plaintiff, to serve ten years from the 19th of October, 1833, and no longer; and to this clause of sale there was added, in the instrument containing it, the words, that “then the said slave shall go free, and be manumitted forever.” Hunter sold the mother of the plaintiff to Mosher and Mosher to Blatchfield. While Blatchfield thus owned her, being before her time of service expired, she gave birth to the plaintiff, and Blatchfield having sold her (the plaintiff) to the defendant in this suit, he thereby claims to hold her as a slave.
Upon this evidence, the court (sitting as a jury) was asked to declare that the law was for the plaintiff, and that she was a free person. The court refusing so to declare the law, but declaring it to be the reverse, found a verdict for the defendant, and it is this action of the court that we are called to review.
Construing the instrument executed by Waite as simply directing him, and vesting in Hunter and his assigns, of whom the defendant was one, an absolute property in the mother of the plaintiff during the period covered by her birth, and that the mother was, during that period, as much a slave as though no future manumission had been arranged or provided in her behalf, we have been unable to perceive any valid reason which should exempt the plaintiff in this case from the operation of a rule which so early and so naturally glided into our jurisprudence from that of Justinian, and which but properly ordains and establishes, at least in respect to the polity and policy of the institutions which recognize the relation amongst us, that a person born of a slave is a slave.
The judgment of the court is therefore affirmed.